Citation Nr: 1235145	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  09-07 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied claim for service connection for a left knee disability, to include as secondary to a right knee disability. 


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1960 to July 1961.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen a previously denied claim for service connection for a left knee disability.

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 2000 rating decision, the RO denied service connection for a left knee disability.  The Veteran was notified of this decision and of his right to appeal but did not file a timely appeal. 

2.  The evidence added to the record since the last final decision is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claim for service connection for a left knee disability, and creates a reasonable possibility of an allowance of the claim.


CONCLUSIONS OF LAW

1. The June 2000 rating decision that denied service connection for a left knee disability is final.  38 U.S.C.A. § 7104(b)(West 2002); 38 C.F.R. § 20.1103(2011).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a)(2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a left knee disability is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue of entitlement to service connection is deferred pending additional development consistent with the VCAA.

In a June 2000 decision, the RO denied the Veteran's claim of entitlement to service connection for a left knee disability.  At the time, the RO determined that there was no indication of a left knee injury in service or a link between the current knee disability and service and the RO denied the claim.  The Veteran did not appeal the decision and it is final.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011). 

The claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed the application to reopen the claim in May 2006.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

New evidence received since the final 2000 denial includes the new contentions that the Veteran's left knee disability was caused or aggravated by his service-connected right knee disability, rather than directly related to his service.  The Veteran contends that his right knee gives way and is painful, therefore he has had to put his weight on his left knee, causing a gradually worsening disability.

The Board finds that new and material evidence sufficient to reopen the claim has been received.  Previously, the Veteran had provided no contentions as to why his left knee disability should be service-connected.  Accordingly, the record includes new evidence that creates a reasonable possibility of an allowance of the claim.  38 C.F.R. § 3.156(a)(2011).  Additionally, the Board finds that the new evidence is not cumulative of the evidence considered at the time of the prior final decision.  Thus, in light of the positive medical evidence, the Board finds that new and material evidence sufficient to reopen the Veteran's claim has been received, and thus, the claim is reopened.


ORDER

As new and material evidence sufficient to reopen a claim for service connection for a left knee disability has been received, the Veteran's previously-denied claim is reopened.


REMAND

In November 2006 and in April 2011, a VA examiner determined that it was less likely than not that the Veteran's 2006 left quadriceps rupture was caused or aggravated by his service-connected right total knee replacement.  However, the record reflects that the Veteran also has arthritis of the left knee.  Specifically, in November 1988, an x-ray showed mild degenerative changes of the left patella.  Then, in March 1999, the Veteran reported occasional pain in the left knee.  He was noted to have degenerative joint disease of both knees.  The arthritis pre-dates the February 2006 twisting injury that resulted in the quadricep tear.  Therefore, a VA examination should be scheduled to determine whether the Veteran's left knee arthritis was caused or aggravated by his service-connected right knee disability.
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the etiology of his left knee disability.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should specifically opine as to whether it is it as least as likely as not (50 percent probability or greater) that the Veteran's left knee disability, to include arthritis, was caused or aggravated (beyond the natural progression of the disease) by his service-connected right knee disability.  The examiner should take into consideration the Veteran's report that he has favored his left knee through the years due to right knee pain and giving way.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


